294 F.2d 231
111 U.S.App.D.C. 35, 130 U.S.P.Q. 48
Roy Y. SANDERS, Jr., Appellantv.David L. LADD, Commissioner of Patents, Appellee.
No. 16225.
United States Court of Appeals District of Columbia Circuit.
Argued May 5, 1961.Decided June 29, 1961.

Mr. Edwin T. Bean, Jr., Buffalo, N.Y., with whom Mr. Franklin D. Wolffe, Washington, D.C., was on the brief for appellant.
Mr. Raymond E. Martin, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief for appellee.
Before EDGERTON, WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This is a patent case, under 35 U.S.C. 145.  Plaintiff-appellant's application, Serial No. 333,147, covered a marked pharmaceutical tablet and the process of marking such a tablet.  Though the plaintiff seems to have met a business need, and his process has achieved financial success, we are not convinced that the Patent Office and the District Court were wrong in holding that the application did not disclose patentable invention over the prior art.  See Schafer v. Watson, 1961, 109 U.S.App.D.C. 360, 288 F.2d 144.


2
Affirmed.